Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 1 of 7            FILED
                                                                   2019 Jul-09 PM 04:13
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                EXHIBIT D
Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 2 of 7
Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 3 of 7
Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 4 of 7
Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 5 of 7
Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 6 of 7
Case 2:19-cv-00693-ACA Document 14-4 Filed 07/09/19 Page 7 of 7
